internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil number v management services co we retirement community y scholarship program z city state y dollars dollar_figure z dollars dollar_figure dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called y your purpose is to provide scholarships to employees of v who have worked at w in z for at least a year or a dependent of such an employee or a child or grandchild of a person who is a current resident of w you will generally award three scholarships bi-annually from y dollars to z dollars letter catalog number 58263t is to grant a cash gift to be paid to the educational_institution to be the purpose of y attended by the recipient the funds must be used to defray the recipient's expenses for tuition and fees required for enrollment and for fees books supplies and equipment required of all students for the particular courses of instruction in which the recipient enrolls y grants funds without any consideration whatsoever to the field chosen by the recipient or educational track winners are selected in an objective and non discriminatory manner the selection of winners is based on some or all of the following criteria scholastic record financial need performance on tests designed to measure ability and aptitude recommendations from current and past instructors advisors and employers conclusions drawn from discussions or personal interviews with applicant and the applicant instructors employers contemporaries and other who know the applicant as to the motivation character ability and potential and a written essay in addition the selection of y winners will be conducted in a manner which complies with the provisions of revproc_76_47 1976_2_cb_670 so that y will fall outside the pattern of employment within the meaning and use of such term y will not be used by you or by v to recruit employees or to induce employees to continue their employment or otherwise follow a course of action sought by v each member of the scholarship committee shall be wholly independent and separate from you and v each applicant must meet the minimum standards for admission to an educational - institution as defined in sec_170 of the internal_revenue_code for which scholarships are available and it must reasonably be expected that such applicant will attend such an institution if such applicant is awarded such a scholarship the standards for y shail be completely unrelated to the employment of the recipient of y or their parents and to the line_of_business of v awards may not be terminated because the recipient or the recipient’s parent terminates employment with v subsequent to the awarding of y regardless of the reason for such termination of employment at the time scholarships are awarded there shall be no requirement condition or suggestion express or implied that the recipient or parent is expected to render future employment services for you or v or be available for such future employment the courses of study for which y is available will not be limited to those that would be of a particular benefit to v or to you and if the courses of study for which y is available include one or more that would be of such particular benefit y may not be conditioned on the recipient choosing such courses of study the terms of y and the courses of study for which y is available must meet all other requirements of sec_117 of the internal_revenue_code and the regulations there under and must be consistent with a disinterested purpose of enabling the recipient to obtain an education in their individual capacities solely for their personal benefit and must not include any commitments understandings or obligations conditional or unconditional suggesting that the studies are undertaken by the recipients for the benefit of v or you or have as their objective the accomplishment of any purpose of v or you even though letter catalog number 58263t consistent with its exempt status other than enabling the recipients to obtain an education in their individual capacities and solely for their personal benefit of the number of employees’ children who a were eligible b were - the number of scholarships awarded to children of employees of v in any year will not exceed applicants for such scholarships and c were considered by the scholarship committee of the number of employees’ in selecting the scholarship winners in that year or children who can be shown to be eligible for scholarship awards whether or not they submitted an application in that year the number of scholarships awarded to employees of v in any year does not exceed of the number of employees who a were eligible b were applicants for such scholarships and c were considered by the scholarship committee in selecting the scholarship winners in that year children and or grandchildren of residents of w are not considered when calculating the percentage of employee related scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58263t
